Judgment modified by deducting from the judgment against plaintiff $10,150, the price of 5,000 unaccepted tents, and by striking out the costs against Otis & Co., and as so modified affirmed, without costs. All concur, except Kiley, J., dissenting upon the ground that the judgment should be modified by fixing the claim of the respondent at nineteen cents a tent for 145,000 tents, amounting to $27,350; striking out the costs against Otis & Co.; and further that the respondent has no lien upon the money and it should be paid to the referee in bankruptcy. [See post, p. 940.1